1Application/Control Number: 17/174,001	Page 2
Art Unit: 2838
Summary
1. The office action is in response to the RUSH filed on 7/15/2022.
2. Claims 1-20 are pending and has been examined.
EXAMINER’S AMENDMENT
3.	Authorization for this examiner’s amendment was given in an interview with Justin Coe on 7/20/2022.
Please Amend as follow.
Claim 2. The control circuit according to claim 1, further comprising: a circuit configured to: in response to the switch-on signal, set the drive signal to the first logic level for closing the first electronic switch; and in response to the switch-off signal, set the drive signal to the second logic level for opening the first electronic switch [; and]. 
Notice of Pre-AIA  or AIA  Status
4. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
5. 	Claims 1-20 are allowed.
6.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1. The prior art fails to teach “…a second terminal configured to be connected to a valley monitoring circuit and configured to provide a valley signal indicative of valleys in a voltage at the switching node; a comparison circuit configured to generate a switch-off signal by comparing the current measurement signal with a current measurement threshold signal; a valley detection circuit configured to generate a trigger in a trigger signal when the valley signal indicates a valley in the voltage at the switching node; and a blanking circuit configured to generate a switch-on signal by combining the trigger signal with a timer signal provided by a timer circuit, the timer signal indicating whether a blanking time-interval has elapsed, wherein the blanking circuit is configured to: start the timer circuit in response to the switch-on signal or the switch-off signal; monitor during each switching cycle a first number of triggers in the trigger signal, wherein the first number is indicative of the number of valleys in the voltage at the switching node until the first electronic switch is closed; and monitor during each switching cycle a second number of triggers in the trigger signal until the timer signal indicates that the blanking time-interval has elapsed, wherein the second number is indicative of the number of valleys in the voltage at the switching node during the blanking time-interval.”

Dependent claims 2-15 are allowable by virtue of their dependency.

Regarding claim 16. The prior art fails to teach “…a valley monitoring circuit configured to provide a valley signal indicative of demagnetization of valleys in the voltage at the switching node; and a control circuit configured to generate a drive signal for the first electronic switch, wherein the control circuit is configured to generate switching cycles by setting the drive signal to a first logic level for a switch-on duration for closing the first electronic switch and a second logic level for a switch-off duration for opening the first electronic switch, the control circuit including: a comparison circuit configured to generate a switch-off signal by comparing the current measurement signal with a current measurement threshold signal; a valley detection circuit configured to generate a trigger in a trigger signal when the valley signal indicates a valley in the voltage at the switching node; and a blanking circuit configured to generate a switch-on signal by combining the trigger signal with a timer signal provided by a timer circuit, the timer signal indicating whether a blanking time-interval has elapsed, wherein the blanking circuit is configured to: start the timer circuit in response to the switch-on signal or the switch-off signal; monitor during each switching cycle a first number of triggers in the trigger signal, wherein the first number is indicative of the number of valleys in the voltage at the switching node until the first electronic switch is closed; and monitor during each switching cycle a second number of triggers in the trigger signal until the timer signal indicates that the blanking time-interval has elapsed, wherein the second number is indicative of the number of valleys in the voltage at the switching node during the blanking time-interval.”

Dependent claims 17 and 18 are allowable by virtue of their dependency.

Regarding claim 19. The prior art fails to teach “…a second terminal configured to be connected to a valley monitoring circuit and configured to provide a valley signal indicative of valleys in a voltage at the switching node; a comparison circuit configured to generate a switch-off signal by comparing the current measurement signal with a current measurement threshold signal; a valley detection circuit configured to generate a trigger in a trigger signal when the valley signal indicates a valley in the voltage at the switching node; and a blanking circuit configured to generate a switch-on signal by combining the trigger signal with a timer signal provided by a timer circuit, the timer signal indicating whether a blanking time-interval has elapsed, the method comprising: starting the timer circuit in response to the switch-on signal or the switch-off signal; monitoring during each switching cycle a first number of triggers in the trigger signal, wherein the first number is indicative of the number of valleys in the voltage at the switching node until the first electronic switch is closed; and monitoring during each switching cycle a second number of triggers in the trigger signal until the timer signal indicates that the blanking time-interval has elapsed, wherein the second number is indicative of the number of valleys in the voltage at the switching node during the blanking time-interval.”

Dependent claim 20 is allowable by virtue of its dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 
7.		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20190013729 Kim et al. disclose power factor correction circuit and method.
US 20180054113 Kim et al. disclose power factor correction circuit and method.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AFEWORK S DEMISSE/Examiner, Art Unit 2838  
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838